Citation Nr: 1612378	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder, to include labyrinthitis.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1958 to June 1962, and in the U.S. Coast Guard from April 1964 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the October 2009 decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  In the March 2012 rating decision, the RO denied entitlement to service connection for labyrinthitis. 

In April 2014, the Veteran was afforded a live videoconference hearing before the undersigned Veterans Law Judge in connection with his claim for an initial compensable rating for bilateral hearing loss.  A transcript of the hearing has been associated with the claims folder.  

In his March 2014 substantive appeal as to the denial of service connection for labyrinthitis, the Veteran requested a Travel Board hearing before a Member of the Board.  In an October 2015 letter, the Veteran withdrew his hearing request and asked that the Board render a decision based on the evidence of record.  Therefore, that hearing request is deemed to have been properly withdrawn.

These matters were previously remanded by the Board in June 2014, and have since been returned to the Board for further appellate review.

With regard to the Veteran's claim for service-connection for a disability characterized by ear infections, nausea, vomiting, imbalance, vision problems, impaired concentration, hearing loss, and tinnitus (claimed as labyrinthitis) the record shows that the Veteran has been diagnosed with motion sickness and central vestibular dysfunction.  As such, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal consists of documents in the Virtual VA and Veterans' Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains the hearing transcript, VA treatment records, and other records duplicative of what is in the VBMS file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the claims on appeal.  

Remand is required regarding the claim for an increased evaluation for hearing loss to obtain a current examination.  The Veteran was last afforded a VA audiological evaluation in November 2011.  Since that time, the evidence of record suggests that the Veteran's bilateral hearing loss may have worsened.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, a remand is necessary to afford the Veteran a VA audiological evaluation. 

Remand is required regarding the claim for entitlement to service connection for a vestibular disorder, characterized by ear infections, nausea, vomiting, imbalance, vision problems, impaired concentration, hearing loss, and tinnitus, to obtain an adequate examination.  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's service treatment records (STRs) are significant for complaints of and treatment for nausea, dizziness, loss of consciousness when flying fixed wing aircraft; and chronic ear infections.  The Veteran's June 1958 entrance examination showed all normal findings.  In February 1968, it was reported that the Veteran had nausea while flying that had progressively worsened over the previous 6 to 8 months.  In a January 1969 consultation report, the Veteran reported a gradual worsening of dizziness and nausea when flying in fixed wing aircraft.  He reported he was never seasick during his duty in the Navy and had occasional carsickness, air sickness, and sea sickness, but that it did not interfere with activities.  The Veteran's August 1969 separation examination only noted a defect of the ears, which was not considered disqualifying.

In a May 2006 private audiological record, a hearing instrument specialist opined that the Veteran's nausea was a reaction to the damage to his hearing resulting from noise exposure on flight lines. In a May 2010 private medical record, upon diagnostic testing, the impression was central vestibular dysfunction.  

A November 2011 VA examination was conducted.  The Veteran reported that in service he experienced symptoms of dizziness, nausea/vomiting, and loss of consciousness while flying.  He also reported that since separation from service, he had ongoing, occasional dizziness upon change in posture.  The examiner found that the Veteran only had symptoms of hearing impairment and tinnitus.  Despite the Veteran's statements, the examiner indicated that the Veteran did not have vertigo and noted that no tests for vertigo were conducted as it was not indicated.  The examiner diagnosed motion sickness, but not labyrinthitis.  The examiner opined that the Veteran's motion sickness pre-existed the Veteran's period of active duty, and was not aggravated by such service.  In support of that opinion, the examiner stated that the Veteran noted pre-existing car, train, sea, or air sickness on his 1958 report of medical history.  Therefore, the examiner opined it was a preexisting condition not related to military service and was not aggravated by his period of active service, because the Veteran reported not experiencing such symptoms since discharge from the military.  In addition, the examiner stated that the medical literature shows that motion sickness is not indicative of a disease process and can be induced in nearly all normal human subjects.

The Board finds the opinion of the November 2011 examiner inadequate.  First, the examiner failed to adequately consider the Veteran's statements regarding onset and continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, despite the Veteran's statements at the examination, and his statements contained in the claims folder, the examiner found that the Veteran had reported no ongoing symptoms since service.  Upon remand, the Veteran's testimony regarding onset and continuity of symptoms must be reported and considered.  
  
Second, the 2011 examiner failed to reconcile the May 2006 medical opinion that provided a nexus between the Veteran's ongoing dizziness and nausea to his period of active service, and the May 2010 medical record that showed a diagnosis of central vestibular dysfunction.  Upon remand, all conflicting medical evidence of record must be fully reconciled with supporting rationale.  

Third, although the examiner found that motion sickness pre-existed service, a Veteran is presumed to be sound upon entry into service except as to defects, infirmities, or disorders that are noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only conditions that are recorded in examination reports are considered to be noted upon entry.  See 38 C.F.R. 
§ 3.304(b) (2015).  Accordingly, because the Veteran's report of motion sickness was noted in his report of medical history rather than the report of medical examination, it is not considered to be noted upon entry.  As such, the examiner's conclusion that the Veteran's motion sickness existed prior to service based solely on the Veteran's report of medical history uses the wrong legal standard.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any vestibular disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all diagnoses of vestibular disorders.  If to include central vestibular dysfunction or motion sickness are not diagnosed, the prior diagnoses of record must be addressed.

Second, for each diagnosed vestibular disorder, the examiner must provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset in, or is otherwise due to the Veteran's military service.  

In providing the above opinion, the examiner is requested to specifically consider the following:  1) the Veteran's service treatment records (STR) showing complaints of and treatment for nausea, dizziness, loss of consciousness when flying fixed wing aircraft, and chronic ear infections; 2) the February 1968 STR that the Veteran had nausea while flying that had progressively worsened since 1967.; 3) the January 1969 STR noting a gradual worsening of airsickness; 4) the Veteran's competent lay statements regarding onset and continuity of symptoms; 5) the May 2006 private medical record; and 6) the May 2010 private medical record.

4.  After any additional records are associated with the claims file, provide the Veteran a VA audiological evaluation that addresses bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

